Case 4:19-cr-00002-MWB -Document1 Filed 01/07/19 Page 1of1

 

PROB 22
(Rev. 2/88)

vie pate wake DOCKET NUMBER (Tran. Court)
SORE SPUN 1:13CRO0149 |

 

TRANSFER OF eee a ® CR ] Soyjye
= 8 ’ ;

 

NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE:

Marcus Davis

DISTRICT DIVISION

DISTRICT OF VERMONT

 

 

 

 

 

 

 

MD/PA
NAME OF SENTENCING JUDGE
The Honorable J. Garvan Murtha
DATES OF PROBATION/SUPERVISED FROM TO
RELEADE: 4/24/2017 4/23/2021
OFFENSE

Possession with Intent to Distribute 100 grams or more of Heroin

 

PART 1 - ORDER TRANSFERRING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF VERMONT

 

IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
releasee named above be transferred with the records of the Court to the United States District Court for the Middle
District of Pennsylvania upon that Court's order of acceptance of jurisdiction. This Court hereby expressly consents that
the period of probation or supervised release may be changed by the District Court to which this transfer is made without

further inquiry of this Court.*

 

[AAR NS

Date

Jo ee)

United States District Judge

 

 

*This sentence may be deleted in the discretion of the transferring Court,

 

PART 2 - ORDER ACCEPTING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

 

IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be
accepted and assumed by this Court from and after the entry of this order.

 

Effective Date

 

United States District Judge

 

 

 

 
